Tom Glaze, Justice, concurring. I join the majority, but write to warn attorneys seeking extensions to file a record on appeal to not rely on a court reporter’s gracious efforts to perform the attorney’s job. Here, this court denied appellee Arkansas State Board of Architects’ motion to dismiss appellant Robert D. Holloway’s appeal because the Board filed its dismissal motion too late. See Dugal Logging, Inc. v. Arkansas Pulpwood, 336 Ark. 55, 984 S.W.2d 410 (1999). However, if the Board’s dismissal motion would have been timely, we would be confronted with a far different situation. Recently, this court gave notice to the bench and bar that the court will stricdy enforce the requirement of Ark. R. Civ. P. 5(b), which provides that an extension to file a record will only be entered (1) upon the appellant’s having filed a- motion requesting the extension, (2) a hearing being held by the trial court, (3) notice to the appellee or opposing party, and (4) findings by the trial court. See Murphy v. Dumas, 343 Ark. 608, 36 S.W.3d 351 (2001); see also Jacobs v. State, 321 Ark. 561; 906 S.W.2d 670 (1995); Osburn v. Arkansas Department of Human Services, 341 Ark. 218, 155 S.W.2d 673 (2000); Alexander v. Beaumont, 275 Ark. 357, 629 S.W.2d 300 (1982); Harper v. Pearson, 262 Ark. 294, 556 S.W.2d 142 (1977) (court reiterated the necessity for ordering a transcript and conducting a hearing on the necessity for an extension); Perry v. Perry, 257 Ark. 237. 515 S.W.2d 640 (1974) (court stated that the purpose of the rule &emdash; a statute at that time &emdash; was to eliminate unnecessary delay in the docketing of appeals and that the court expected compliance to the end that lawsuits may progress as expeditiously as justice requires). As is readily discernable by reading Rule 5(b), the parties and their attorneys have the responsibility to see the requirements of the Rule are met &emdash; not the court reporter. In the instant case, the court reporter’s efforts on the parties’ behalf were most accommodating, but those efforts do not meet Rule 5(b) requirements.